[image_002.jpg]

 

 

CONSULTING AGREEMENT

 

 

This Agreement is made between Rocky Mountain High Brands, Inc., 9101 LBJ
Freeway, Suite 200, Dallas, Texas 75243 and E & E Communications, 8604 Gardenia
Dr., Denton, TX. 76207. This agreement is made and entered into on February 22,
2019.

 

AGREEMENTS

 

1.E & E Communications will provide to Rocky Mountain High Brands the following
services on an as needed basis:

 

·Assist with the preparation of news releases.

·Pitch Company stories to the media, including national, feature and trade
press.

·Develop story lines to make the Company attractive to the major media and
financial community. Effectively communicate the non-financial factors driving
performance and value.

·Prepare targeted materials for the media and potential investors. Assist in
continuous communications that emphasize the key strengths and competitive
advantages of the Company’s management and business plan.

·Prepare a Corporate Profile for the investment community.

·Handle shareholder calls and e-mails, effectively communicating the strategic
value of corporate actions and accomplishments.

·Assist in the development of strategic investor communications to create
shareholder value. Assist in defining and executing these strategies.

·Serve as a conduit between the Company and the investment community, providing
feedback in both directions. Advise management on major issues impacting
valuation.

·Help attract individual investors who believe in Rocky Mountain High Brands.

·Advise management on what creates and destroys value. Assist in quantifying the
likely market reaction to the Company’s actions.

·Assist in aligning the Company’s IR and PR programs to its strategic
priorities.



 

   

 

 

COMPENSATION

 

1.Rocky Mountain High Brands will pay E & E Communications $2000 per month for
the work described above, payable upon receipt of an invoice from E & E
Communications.

 

2.This agreement can be cancelled by either party within five days upon notice.

 



 

 

  /s/ Paul Knopick  

/s/ Michael Welch Sr. 

              Paul Knopick   Michael Welch Sr.     Principal   President & CEO  
  E & E Communications   Rocky Mountain High Brands, Inc.  





 

 



 2 

 

 